Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTE: the examiner reached out to applicant’s representative, William Rowland discussing a potential examiner amendment for the purpose of expedited prosecution and allowance of the case.  See details in the attached Interview Summary. 

DETAILED ACTION
Claims 1-18 have been examined.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application 2019-136380 filed in Japan on 07/24/19.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 1-2 are directed towards server and a skilled in the art would readily appreciate that a server could be implemented in software which must be incorporated into non-transitory media in order to preclude non-statutory embodiment.
The examiner suggests either include hardware processor (as cited in claim 3) or non-transitory media (similar to claim 18) in order to overcome the rejection.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 9, 11-12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claimed limitations require the hardware authentication acquiring only the first authentication data.  However, the specification does not limit the functionalities of the hardware processor to acquiring only a particular set of data, including the first authentication data but in fact a skilled in the art would readily appreciate that various type of data would have to be acquired for the cited system to work, especially in the environment that requires authentication and/or more than one communicating devices. However, the specification does not clarify how the claimed functionality is achieved in such a manner that would conveyed the inventor was in possession of the claimed subject matter.  (Perhaps, the claimed limitation is the result of the faulty translation and meant to articulate that the data is acquired only when a particular condition occurs, e.g. “acquire only when …”.)

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, the independent claims are drafted in such a way that it is not clear which parts of the claims are preamble and which parts are required limitations.
For the purpose of the expedited prosecution the claims are treated as best understood.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 13 and 18 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Buck (USPUB 20110197271)
As per claim 1, an authentication system that includes an information processing apparatus, an authentication server and an assistance server, the authentication server, in response to being requested to perform authentication of the user, performing authentication of the user using first authentication data that associates user identification information for identifying a registered user with first authentication information (determination whether the information already registered. If already registered the user can be authenticated, para 39), and the assistance server, in response to detection of no registration of second authentication information that is different from the first authentication information of the user, acquiring the first authentication data from the authentication server, and producing second authentication data that associates the second authentication information with the first authentication data (if information not registered the user prompted to trigger new registration by entering the network credentials that is validated via the network authentication server.  If the credentials are valid the card number and other credentials can be stored and associated with the respective user para 40.  The card registry look-up table is then updated, 42-43), and a skilled in the art would readily appreciate that the computing devices offer their functionalities by processors executing instructions stored in media.
Claim 2 is not novel in light of Buck’s Fig. 2 with the associated text (e.g. para 22 and 31), claims 3 and 4 are substantially similar to claim 1 and, as a result it is similarly rejected, Fig. 3 with the associated text address the limitation of claim 13, as per claim 8, the action with the first data authentication precedes the second authentication data (note that the term “produce” is not clearly defined) and, additionally, as per claim 18, a skilled in the art would readily appreciate that the computing devices offer their functionalities by processors executing instructions stored in media.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  See generally MPEP § 706.02(l)(1) and § 706.02(l)(2).  

Claim(s) 1, 3, 13 and 18 is/are rejected under 35 U.S.C. 103 unpatentable over XXX in view of Spotify (Spotify found accounts.com/en/login, 6/2/19).
A skilled in the art would recognize that various systems, in addition to authentication with credentials created for the particular system, permit the alternative authentication.  For example, Spotify offers either register account authentication or “cross authentication” using the Facebook credentials.  Clearly, in case a user forgot the second credentials (credentials specifically created and registered with Spotify) clearly the match of these credentials would not be found and, if not implicit, it would have been obvious for the user to use second authentication means (Facebook login) because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art before the effective filling date of the invention while offering the predictable benefit of usability and access to requested resources.  The examiner equates the second authentication data/information to Spotify account and first authentication data/information to the Facebook account.  Given no specific definition of the term “produce” as well as authentication data and the authentication information, the examiner asserts that the discussed above scenario reads on the limitations of claim 1, 3 and 18.  Additionally, a skilled in the art would readily appreciate that computing devices utilized hardware processors to accomplish their tasks.
As per claim 13, a skilled in the art would readily appreciate that the password is routinely used in Facebook authentication process.

Conclusion

Claims 5-7 14-17 overcame the art of record but they are subject to 35 USC § 101 and/or 112 rejections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433